UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-4347 ROGERS CORPORATION (Exact name of Registrant as specified in its charter) Massachusetts 06-0513860 (State or other jurisdiction of (I. R. S. Employer Identification No.) incorporation or organization) P.O. Box 188, One Technology Drive, Rogers, Connecticut 06263-0188 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (860) 774-9605 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yeso No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filer x Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes o No x The number of shares outstanding of the registrant's common stock as of April 23, 2010 was 15,779,099. ROGERS CORPORATION FORM 10-Q March 31, 2010 TABLE OF CONTENTS Part I – Financial Information Item 1. Condensed Consolidated Financial Statements (Unaudited): Condensed Consolidated Statements of Operations 3 Condensed Consolidated Statements of Financial Position 4 Condensed Consolidated Statements of Cash Flows 5 Notes to Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 21 Item 3. Quantitative and Qualitative Disclosures About Market Risk 27 Item 4. Controls and Procedures 27 Part II – Other Information Item 1. Legal Proceedings 28 Item 1A. Risk Factors 28 Item 6. Exhibits 28 Signatures 30 Exhibits: Exhibit 10.1 SK Utis Co., Ltd Acquisition Agreement Exhibit 10.4 Amended and Restated Officer Special Severance Agreement for Robert D. Wachob Exhibit 23.1 Consent of National Economic Research Associates, Inc. Exhibit 23.2 Consent of Marsh U.S.A., Inc. Exhibit 31(a) Certification of President and CEO pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 Exhibit 31(b) Certification of Vice President, Finance and CFO pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 Exhibit 32 Certification of President and CEO and Vice President, Finance and CFO pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 2 Part I – Financial Information Item 1.Financial Statements ROGERS CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (Dollars in thousands, except per share amounts) Three Months Ended March 31, March 31, Net sales $ $ Cost of sales Gross margin Selling and administrative expenses Research and development expenses Restructuring and impairment charges - Operating income (loss) ) Equity income (loss) in unconsolidated joint ventures ) Other income (expense), net ) Realized investment loss, net: Other-than-temporary impairments - Less: Portion of gains in other comprehensive income - Net impairment loss ) - Interest income, net Income (loss) before income taxes ) Income tax expense (benefit) ) Net income (loss) $ $ ) Net income (loss) per share: Basic $ $ ) Diluted ) Shares used in computing: Basic Diluted 3 ROGERS CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF FINANCIAL POSITION (Unaudited) (Dollars in thousands, except share amounts) March 31, December 31, Assets Current assets Cash and cash equivalents $ $ Short-term investments Accounts receivable, less allowance for doubtful accounts of $3,876 and $4,867 Accounts receivable from joint ventures Accounts receivable, other Taxes receivable Inventories Prepaid income taxes Deferred income taxes Asbestos-related insurance receivables Assets held for sale Other current assets Total current assets Property, plant and equipment, net of accumulated depreciation of $173,290 and$173,033 Investments in unconsolidated joint ventures Deferred income taxes Goodwill and other intangibles Asbestos-related insurance receivables Long-term marketable securities Investments, other Other long-term assets Total assets $ $ Liabilities and Shareholders’ Equity Current liabilities Accounts payable $ $ Accrued employee benefits and compensation Accrued income taxes payable Asbestos-related liabilities Other current liabilities Total current liabilities Pension liability Retiree health care and life insurance benefits Asbestos-related liabilities Non-current income tax Deferred income taxes Other long-term liabilities Shareholders’ Equity Capital Stock - $1 par value; 50,000,000 authorized shares; 15,777,098 and 15,743,491 shares issued and outstanding Additional paid-in capital Retained earnings Accumulated other comprehensive loss ) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ The accompanying notes are an integral part of the condensed consolidated financial statements. 4 ROGERS CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (Dollars in thousands) Three Months Ended March 31, March 31, Operating Activities: Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to cash provided by operating activities: Depreciation and amortization Stock-based compensation expense Deferred income taxes ) Equity in undistributed (income) loss of unconsolidated joint ventures, net ) Dividends received from unconsolidated joint ventures Pension and postretirement benefits Changes in operating assets and liabilities excluding effects of acquisition and disposition of businesses: Accounts receivable ) Accounts receivable, joint ventures ) Inventories ) Pension contribution ) ) Other current assets ) ) Accounts payable and other accrued expenses ) Other, net ) ) Net cash provided by (used in) operating activities ) Investing Activities: Capital expenditures ) ) Acquisition of business ) - Proceeds from short-term investments Net cash used in investing activities ) ) Financing Activities: Proceeds from sale of capital stock, net - ) Proceeds from issuance of shares to employee stock purchase plan - Net cash provided by (used in) financing activities ) Effect of exchange rate fluctuations on cash ) ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents at beginning of year Cash and cash equivalents at end of quarter $ $ Supplemental disclosure of noncash investing activities: Contribution of shares to fund employee stock purchase plan $ $
